Citation Nr: 1114726	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  09-31 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability claimed as depression.

2.  Entitlement to an initial rating in excess of 10% for anemia.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1985 to September 1990.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

When this case was before the Board in August 2010, it was remanded for the purpose of affording the Veteran a Board hearing.  The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in February 2011.  A transcript of the hearing is associated with the claims file.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims are decided. 

Service Connection - Psychiatric Disability

In light of the Veteran's post-service VA medical records showing diagnosis of major depressive disorder and her credible testimony before the undersigned VLJ that her psychiatric disability is related to her service-connected anemia, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any psychiatric disability present during the period of this claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).         

Initial Rating - Anemia

The Veteran's most recent VA compensation and pension (C&P) examination for hemic disorders was performed in September 2008.  In testimony before the undersigned VLJ in February 2011, the Veteran stated that her service-connected anemia caused symptoms to include fatigue, lightheadedness, headaches, shortness of breath, and required her to take medication.  

In light of this evidence suggesting that the Veteran's disability has increased in severity since the most recent VA examination, the Board has determined that the Veteran should be afforded another VA examination to determine the current degree of severity of her anemia.                  
  
Moreover, at her hearing before the undersigned, the Veteran testified that she receives treatment for her anemia at a VA outpatient clinic once every other month or every 90 days.  The Board notes that the most recent VA treatment records in the claims folder are dated in November 2009.  To the extent that such records relate to treatment or evaluation for the disability on appeal, they may contain evidence pertinent to this appeal.  

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertaining to treatment or examination of the Veteran for any psychiatric disorders and her service-connected anemia disability during the period of the claims.

2.  Then, the Veteran should be afforded a VA examination by a psychiatrist or a psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the period of this claim.  The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.

With respect to each acquired psychiatric disorder currently present or present at any time during the pendency of this claim, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service or was caused or permanently worsened by the Veteran's service-connected anemia.  For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.

The rationale for all opinions expressed must also be provided.

3.  The RO or the AMC also should arrange for the Veteran to be afforded a VA examination in order to ascertain the current severity of the service-connected anemia disability.  The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.

All appropriate diagnostics should be accomplished, and all clinical findings should be reported in detail.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

4.  The RO or the AMC should undertake any additional development it determines to be warranted.

5.  Then, the RO or the AMC should adjudicate the issues on appeal in light of all pertinent evidence and legal authority.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and she should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


